Exhibit 10.1

PINNACLE FINANCIAL PARTNERS, INC.

2004 EQUITY INCENTIVE PLAN

SECTION 1. PURPOSE

This plan shall be known as the “Pinnacle Financial Partners, Inc. 2004 Amended
and Restated Equity Incentive Plan” (the “Plan”). The purpose of the Plan is to
promote the interests of Pinnacle Financial Partners, Inc., a Tennessee
corporation (the “Company”), and its shareholders by (i) attracting and
retaining Associates and Directors of the Company and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals, (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company, (iv) encouraging ownership of stock in the Company by such individuals,
and (v) linking their compensation to the long-term interests of the Company and
its shareholders.

With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.

SECTION 2. DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “AFFILIATE” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

(b) “ASSOCIATE” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.

(c) “AWARD” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Unit Award, Performance Share Award,
Performance Award, Other Stock-Based Award or other award granted under the
Plan, whether singly, in combination or in tandem, to a Participant by the
Committee (or the Board) pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee (or the Board) may establish.

(d) “BANK” shall mean Pinnacle National Bank.

(e) “AWARD AGREEMENT” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

(f) “BOARD” shall mean the board of directors of the Company.

(g) “CAUSE” shall have the same meaning as provided in the employment agreement
between the Participant and the Company or any Affiliate on the date of
Termination of Service, or if no such definition or employment agreement exists,
“Cause” shall mean conduct amounting to (1) fraud or dishonesty against the
Company or any Affiliate; (2) the Participant’s willful misconduct, repeated
refusal to follow the reasonable directions of the Board or knowing violation of
law in the course of performance of the duties of Participant’s service with the
Company or any Affiliate; (3) repeated absences from work without a reasonable
excuse; (4) repeated intoxication with alcohol or drugs while on the Company’s
or any Affiliate’s premises during regular business hours; (5) a conviction or
plea of guilty or NOLO CONTENDERE to a felony or a crime involving dishonesty;
or (6) a breach or violation of the terms of any agreement to which Participant
and the Company or any Affiliate are party.

 

Pinnacle Financial Partners, Inc.         Page 1



--------------------------------------------------------------------------------

(h) “CHANGE IN CONTROL” shall mean any one of the following events which may
occur after the date the Award is granted:

(1) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Bank or the Company, as the case may be;

(2) within any twelve-month period the persons who were directors of either the
Bank or the Company immediately before the beginning of such twelve-month period
(the “Incumbent Directors”) shall cease to constitute at least a majority of
such board of directors; provided that any director who was not a director as of
the beginning of such twelve-month period shall be deemed to be an Incumbent
Director if that director was elected to such board of directors by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors; and provided further that no director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors shall be deemed to be an
Incumbent Director;

(3) a reorganization, merger or consolidation, with respect to which persons who
were the shareholders of either the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or

(4) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.

(i) “CODE” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(j) “COMMITTEE” shall mean a committee of the Board composed solely of not less
than two Non-Employee Directors, each of whom shall be a “Non-Employee Director”
for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder and an
“outside director” for purposes of Section 162(m) and the regulations
promulgated under the Code.

(k) “COVERED OFFICER” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.

(l) “DIRECTOR” shall mean a member of the Board.

(m) “DISABILITY” shall the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or any Affiliate for the Participant. If no long-term disability plan or
policy was ever maintained on behalf of the Participant, Disability shall mean
that condition described in Code Section 22(e)(3), as amended from time to time.
In the event of a dispute, the determination of Disability shall be made by the
Board and shall be supported by advice of a physician competent in the area to
which such Disability relates.

(n) “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(o) “FAIR MARKET VALUE” with respect to the Shares, shall mean, for purposes of
a grant of an Award as of any date, (i) the closing sales price of the Shares on
the Nasdaq Stock Market’s National Market System, or any other such exchange on
which the Shares are traded, on such date, or in the absence of reported sales
on such date, the closing sales price on the immediately preceding date on which
sales were reported or (ii) in the event there is no public market for the
Shares on such date, the fair market value as determined, in good faith, by the
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.

(p) “INCENTIVE STOCK OPTION” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

(q) “NON-QUALIFIED STOCK OPTION” shall mean an option to purchase Shares from
the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.

 

Pinnacle Financial Partners, Inc.         Page 2



--------------------------------------------------------------------------------

(r) “NON-EMPLOYEE DIRECTOR” shall mean a member of the Board who is not an
Associate of the Company or any Subsidiary or Affiliate.

(s) “OPTION” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(t) “OPTION PRICE” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.

(u) “OTHER STOCK-BASED AWARD” shall mean any Award granted under Sections 9 or
10 of the Plan.

(v) “OUTSIDE DIRECTOR” means, with respect to the grant of an Award, a member of
the Board then serving on the Committee.

(w) “PARTICIPANT” shall mean any Associate, Director or other person who
receives an Award under the Plan.

(x) “PERFORMANCE AWARD” shall mean any Award granted under Section 8 of the
Plan.

(y) “PERFORMANCE SHARE” shall mean any Share granted under Section 8 of the
Plan.

(z) “PERFORMANCE SHARE AWARD” shall mean any Award granted under Section 8 of
the Plan.

(aa) “PERFORMANCE UNIT” shall mean a right to receive a designated dollar value
or number of shares which is contingent on the achievement of certain
performance goals during a specified performance period each as set forth in an
Award Agreement.

(bb) “PERFORMANCE UNIT AWARD” shall mean any Award granted under Section 8 of
the Plan.

(cc) “PERSON” shall mean any individual, corporation, partnership, limited
liability company, associate, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

(dd) “RESTRICTED SHARE” shall mean any Share granted under Sections 7 or 10 of
the Plan.

(ee) “RESTRICTED SHARE UNIT” shall mean any unit granted under Sections 7 or 10
of the Plan.

(ff) “RETIREMENT” shall mean, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, retirement on or after such Participant’s 65th birthday.

(gg) “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

(hh) “SECTION 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(ii) “SECTION 162(M)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor or provision thereto as in effect from
time to time.

(jj) “SHARES” shall mean shares of the common stock, $0.01 par value, of the
Company.

(kk) “STOCK APPRECIATION RIGHT OR SAR” shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount,
in cash or Shares, determined by the Committee and specified in an Award
Agreement. In the absence of such a determination, the holder shall be entitled
to receive, with respect to each Share encompassed by the exercise of such SAR,
the excess of the Fair Market Value on the date of exercise over the Fair Market
Value on the date of grant.

(ll) “SUBSIDIARY” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

 

Pinnacle Financial Partners, Inc.         Page 3



--------------------------------------------------------------------------------

(mm) “SUBSTITUTE AWARDS” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.

(nn) “TANDEM SAR” shall mean an SAR that is granted under Sections 6 or 10 of
the Plan in relation to a particular Option and that can be exercised only upon
the surrender to the Company, unexercised, of that portion of the Option to
which the SAR relates.

(oo) “TERMINATION OF SERVICE” shall mean the termination of the service
relationship, whether employment or otherwise, between a Participant and the
Company and any Affiliates, regardless of the fact that severance or similar
payments are made to the Participant for any reason, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
Retirement. The Committee shall, in its absolute discretion, determine the
effect of all matters and questions relating to a Termination of Service,
including, but not by way of limitation, the question of whether a leave of
absence constitutes a Termination of Service, or whether a Termination of
Service is for Cause.

SECTION 3. ADMINISTRATION

3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Outside Directors, all references in the Plan
to the Committee shall be deemed to be references to the Board.

Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority in its discretion to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with Awards; (iv) determine the timing, terms and conditions of
any Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2, amend or modify the terms of any Award at or after grant with
the consent of the holder of the Award; (x) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan, subject to the exclusive authority of the Board
under Section 14 hereunder to amend or terminate the Plan. Notwithstanding the
provisions of Section 6.2 hereof and except as permitted by the provisions of
Section 4.2 and Section 14 hereof, the Committee shall not have the power to
(i) amend the terms of previously granted Options or SARs to reduce the Option
Price or Grant Price, as applicable, of such Options or SARs, or (ii) cancel
such Options or SARs in exchange for cash, other Awards, Options or SARs with a
lower Option Price or Grant Price, as applicable, than the cancelled Options or
SARs.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.

3.3 Action by the Committee. The Committee shall select one of its members as
its Chairperson and shall hold its meetings at such times and places and in such
manner as it may determine. A majority of its members shall constitute a quorum.
All determinations of the Committee shall be made by not less than a majority of
its members. Any decision or determination reduced to writing and signed by all
of the members of the Committee shall be fully effective as if it had been made
by a majority vote at a meeting duly called and held. The exercise of an Option
or receipt of an Award shall be effective only if an Award Agreement shall have
been duly executed and delivered on behalf of the Company following the grant of
the Option or other Award. The Committee may appoint a Secretary and may make
such rules and regulations for the conduct of its business as it shall deem
advisable.

3.4 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such section.

 

Pinnacle Financial Partners, Inc.         Page 4



--------------------------------------------------------------------------------

3.5 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

SECTION 4. SHARES AVAILABLE FOR AWARDS

4.1 Shares Available. Subject to the provisions of Section 4.2 hereof, the stock
to be subject to Awards under the Plan shall be the Shares of the Company and
the maximum number of Shares with respect to which Awards may be granted under
the Plan shall be 2,755,207 which includes 29,510 shares with respect to awards
which were authorized but not granted under the Pinnacle Financial Partners,
Inc. 2000 Stock Incentive Plan (the “2000 Plan”).

Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2, the maximum number of Shares with respect to which Awards may be
granted under the Plan shall be increased by the number of Shares with respect
to which Options or other Awards were granted under the 2000 Plan, as of the
effective date of this Plan but which terminate, expire unexercised or are
settled for cash, forfeited or cancelled without the delivery of Shares under
the terms of the 2000 Plan after the effective date of this Plan.

If, after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited, or if such an
Award is settled for cash or otherwise terminates, expires unexercised or is
canceled without the delivery of Shares, then the Shares covered by such Award,
or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such settlement, forfeiture, termination,
expiration or cancellation, shall again become Shares with respect to which
Awards may be granted. In the event that any Option or other Award granted
hereunder is exercised through the delivery of Shares or in the event that
withholding tax liabilities arising from such Award are satisfied by the
withholding of Shares by the Company, the number of Shares available for Awards
under the Plan shall be increased by the number of Shares so surrendered or
withheld. Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that relate to more than 50,000 Shares.

4.2 Adjustments. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares then the Committee shall in an
equitable and proportionate manner (and, with respect to Incentive Stock
Options, in such manner as is consistent with Section 422 of the Code and the
regulations thereunder): (i) adjust (1) the aggregate number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted under the Plan; (2) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan; and
(3) the grant or exercise price with respect to any Award under the Plan,
provided that the number of shares subject to any Award shall always be a whole
number; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award.

4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.

4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.

SECTION 5. ELIGIBILITY

Any Associate or Director shall be eligible to be designated a Participant;
provided, however, that Outside Directors shall only be eligible to receive
Awards granted consistent with Section 10.

 

Pinnacle Financial Partners, Inc.         Page 5



--------------------------------------------------------------------------------

SECTION 6. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

6.1 Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options and SARs
shall be granted, the number of Shares, if any, subject to each Award, the
exercise price or price at which an SAR shall be granted (the “Grant Price”) and
the conditions and limitations applicable to the exercise of each Option and
SAR. An Option may be granted with or without a Tandem SAR. An SAR may be
granted with or without a related Option. The Committee shall have the authority
to grant Incentive Stock Options, or to grant Non-Qualified Stock Options, or to
grant both types of Options. In the case of Incentive Stock Options or Tandem
SARs related to such Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute. A person who has been granted an Option or SAR under this Plan may be
granted additional Options or SARs under the Plan if the Committee shall so
determine; provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option or Tandem SAR related thereto
is granted) of the Shares with respect to which all Incentive Stock Options or
Tandem SARs related to such Option are exercisable for the first time by an
Employee during any calendar year (under all plans described in subsection
(d) of Section 422 of the Code of the Employee’s employer corporation and its
parent and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted which price shall be set forth in an Award
Agreement. Except in the case of Substitute Awards, the Option Price of an
Option may not be less than 100% of the Fair Market Value of the Shares with
respect to which the Option is granted on the date of grant of such Option.

The Committee in its sole discretion shall establish the Grant Price at the time
each SAR is granted, which price shall be set forth in an Award Agreement.
Except in the case of Substitute Awards, the Grant Price of an SAR may not be
less than 100% of the Fair Market Value of the Shares with respect to which the
SAR is granted on the date of grant of such SAR.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.5, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan.

Notwithstanding the foregoing, no Option, SAR or Tandem SAR shall be exercisable
after the expiration of ten (10) years from the date such Option, SAR or Tandem
SAR was granted.

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter.

The Committee shall have full and complete authority to determine, subject to
Section 6.5 herein, whether an Option or SAR will be exercisable in full at any
time or from time to time during the term of the Option or SAR, or to provide
for the exercise thereof in such installments, upon the occurrence of such
events and at such times during the term of the Option or SAR as the Committee
may determine.

(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.

(c) An Option, or SAR exercisable for Shares, may be exercised in whole or in
part at any time, with respect to whole Shares only, within the period permitted
thereunder for the exercise thereof, and shall be exercised by written notice of
intent to exercise the Option or SAR, delivered to the Company at its principal
office, and payment in full to the Company at the direction of the Committee of
the amount of the Option Price, in the case of an Option, for the number of
Shares with respect to which the Option is then being exercised. A Tandem SAR
that is related to an Incentive Stock Option may be exercised only to the extent
that the related Option is exercisable and only when the Fair Market Value
exceeds the Option Price of the related Option. The exercise of either an Option
or Tandem SAR shall result in the termination of the other to the extent of the
number of Shares with respect to which either the Option or Tandem SAR is
exercised.

(d) Payment of the Option Price shall be made in cash or cash equivalents, or,
at the discretion of the Committee, (i) in whole Shares valued at the Fair
Market Value of such Shares on the date of exercise (or next succeeding trading
date, if the date of exercise is not a trading date), together with any
applicable withholding taxes, or (ii) by a combination of such cash (or cash
equivalents) and such Shares; provided, however, that the optionee shall not be
entitled to tender Shares pursuant to successive, substantially simultaneous
exercises of an Option or any other stock option of the Company.

 

Pinnacle Financial Partners, Inc.         Page 6



--------------------------------------------------------------------------------

Subject to applicable securities laws, an Option may also be exercised by
delivering a notice of exercise of the Option and simultaneously selling the
Shares thereby acquired, pursuant to a brokerage or similar agreement approved
in advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Price, together with any applicable withholding taxes.
Until the optionee has been issued the Shares subject to such exercise, he or
she shall possess no rights as a shareholder with respect to such Shares.

(e) An SAR may be exercised in whole or in part at any time after such SAR has
become exercisable in accordance with the terms of the applicable Award
Agreement; provided, however, that no partial exercise of an SAR exercisable for
cash shall result in the cash payment to the Participant of less than $250. The
partial exercise of an SAR shall not cause the expiration, termination or
cancellation of the remaining portion thereof. Upon the partial exercise of an
SAR, the Award Agreement evidencing such SAR, marked with such notations as the
Committee may deem appropriate to evidence such partial exercise, shall be
returned to the Participant exercising such SAR, together with the payment
described in Section 6.4(c) or 6.4(f) hereof, as the case may be.

(f) The exercise of an SAR exercisable for cash shall entitle a Participant to a
cash payment, for each such SAR exercised, equal to an amount determined by the
Committee and as set forth in an Award Agreement. Unless otherwise determined by
the Committee and set forth in an Award Agreement, the exercise of an SAR
exercisable for cash shall entitle a Participant to a cash payment, for each
such SAR exercised, equal to an amount equal to the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the Grant Price of the
SAR as reflected in the applicable Award Agreement. All payments under this
Section 6.4(f) shall be made as soon as practicable, but in no event later than
ten (10) business days, after the effective date of the exercise of the SAR.

(g) At the Committee’s discretion, and as set forth in an Award Agreement, the
amount payable as a result of the exercise of an SAR may be settled in cash,
Shares or a combination of cash and Shares.

A fractional Share shall not be deliverable upon the exercise of a SAR but a
cash payment will be made in lieu thereof.

6.5 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option or SAR is otherwise to be granted pursuant to the Plan the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option or
Tandem SAR to be granted to such optionee or rights holder pursuant to the Plan
shall satisfy the requirement of Section 422(c)(5) of the Code, and the Option
Price shall be not less than 110% of the Fair Market Value of the Shares of the
Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

SECTION 7. RESTRICTED SHARES AND RESTRICTED SHARE UNITS

7.1 Grant.

(a) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.

(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of the Company
in order for the forfeiture and transfer restrictions to lapse. If the Committee
so determines, the restrictions may lapse during such restricted period in
installments with respect to specified portions of the Shares covered by the
Restricted Share or Restricted Share Unit Award. The Award Agreement may also,
in the discretion of the Committee, set forth performance or other conditions,
including any of those identified in Section 11, that will subject the Shares to
forfeiture and transfer restrictions. The Committee may, at its discretion,
waive all or any part of the restrictions applicable to any or all outstanding
Restricted Share and Restricted Share Unit Awards

 

Pinnacle Financial Partners, Inc.         Page 7



--------------------------------------------------------------------------------

7.2 Delivery of Shares and Transfer Restrictions. At the time of a Restricted
Share Award, a certificate representing the number of Shares awarded thereunder
shall be registered in the name of the grantee. Such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
grantee subject to the terms and conditions of the Plan, and shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. The grantee shall have all rights of a shareholder
with respect to the Restricted Shares, including the right to receive dividends
and the right to vote such Shares, subject to the following restrictions:
(i) the grantee shall not be entitled to delivery of the stock certificate until
the expiration of the restricted period and the fulfillment of any other
restrictive conditions set forth in the Award Agreement with respect to such
Shares; (ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during such restricted
period or until after the fulfillment of any such other restrictive conditions;
and (iii) except as otherwise determined by the Committee at or after grant, all
of the Shares shall be forfeited and all rights of the grantee to such Shares
shall terminate, without further obligation on the part of the Company, upon a
Termination of Service and unless any other restrictive conditions relating to
the Restricted Share Award are met. Any Shares, any other securities of the
Company and any other property (except for cash dividends) distributed with
respect to the Shares subject to Restricted Share Awards shall be subject to the
same restrictions, terms and conditions as such restricted Shares.

7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be.

7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. A
Participant shall be credited with dividend equivalents on any vested Restricted
Share Units credited to the Participant’s account at the time of any payment of
dividends to shareholders on Shares. The amount of any such dividend equivalents
shall equal the amount that would have been payable to the Participant as a
shareholder in respect of a number of Shares equal to the number of vested
Restricted Share Units then credited to the Participant. Any such dividend
equivalents shall be credited to the Participant’s account as of the date on
which such dividend would have been payable and shall be converted into
additional Restricted Share Units (which shall be immediately vested) based upon
the Fair Market Value of a Share on the date of such crediting. No dividend
equivalents shall be paid in respect of Restricted Share Units that are not yet
vested. Except as otherwise determined by the Committee at or after grant,
Restricted Share Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of, and all Restricted Share
Units and all rights of the grantee to such Restricted Share Units shall
terminate, without further obligation on the part of the Company, upon a
Termination of Service and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

SECTION 8. PERFORMANCE AWARDS

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and
(iii) payable at such time and in such form as the Committee shall determine.
Performance Awards shall include, but are not limited to, Performance Shares and
Performance Units. All Performance Awards shall be subject to the terms and
provisions of Section 11 hereof.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.

8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. A Participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.

 

Pinnacle Financial Partners, Inc.         Page 8



--------------------------------------------------------------------------------

8.4 Performance Shares.

(a) Associates who are in strategic leadership positions and Directors shall be
eligible to receive Performance Share Awards.

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Performance Share
Awards shall be granted, the number of Performance Shares to be granted to each
Participant, the performance targets and goals to be satisfied, the duration of
the period during which, and the conditions under which, the Performance Shares
may be forfeited to the Company, and the other terms and conditions of such
Awards. The Performance Share Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the terms and conditions provided hereunder
and any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.

(b) Each Performance Share Award made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the Award
Agreement containing the terms of such Performance Share Award.

(c) The Committee shall grant Performance Share Awards based solely upon the
attainment of performance targets related to one or more performance goals
selected by the Committee from among the goals identified in Section 11.

8.5 Performance Units.

(a) Associates who are in strategic leadership positions and Directors shall be
eligible to receive Performance Unit Awards. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Participants to whom Performance Units shall be granted. Performance Units shall
consist of a right that is (i) denominated in cash or shares, (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine. Subject to the terms of the Plan and any applicable Award
Agreement, the Committee shall determine the performance goals to be achieved
during any performance period, the length of any performance period, the amount
of any Performance Unit Award and the amount and kind of any payment or transfer
to be made pursuant to any Performance Unit Award. The Performance Unit Awards
shall be evidenced by Award Agreements in such form as the Committee shall from
time to time approve, which agreements shall comply with and be subject to the
terms and conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan. The
applicable Award Agreement shall set forth (i) the dollar value of Performance
Units granted to the Participant; (ii) the performance period and performance
goals with respect to each such Award; and (iii) any other terms and conditions
as the Committee determines in its sole and absolute discretion.

(b) The Committee shall grant Performance Unit Awards based solely upon the
attainment of performance targets related to one or more performance goals
selected by the Committee from among the goals identified in Section 11.

SECTION 9. OTHER STOCK-BASED AWARDS

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6, 7 and 8 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as deemed by the Committee to
be consistent with the purposes of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

SECTION 10. NON-EMPLOYEE DIRECTOR AND OUTSIDE DIRECTOR AWARDS

10.1 The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Shares, Performance Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.

 

Pinnacle Financial Partners, Inc.         Page 9



--------------------------------------------------------------------------------

10.2 The Board may also grant Awards to Outside Directors pursuant to the terms
of the Plan, including any Award described in Sections 6, 7, 8 and 9 above. With
respect to such Awards, all references in the Plan to the Committee shall be
deemed to be references to the Board.

SECTION 11. PROVISIONS APPLICABLE TO COVERED OFFICERS AND PERFORMANCE AWARDS

11.1 Notwithstanding anything in the Plan to the contrary, Performance Awards
shall be subject to the terms and provisions of this Section 11.

11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, Affiliate, operating unit or division
financial performance measures:

(a) earnings or book value per Share;

(b) net income;

(c) return on equity, assets, capital, capital employed or investment;

(d) earnings before interest, taxes, depreciation and/or amortization;

(e) operating income or profit;

(f) operating efficiencies;

(g) asset quality ratios such as the ratio of criticized/classified assets to
capital, the ratio of classified assets to capital and the allowance for loan
losses, the ratio of nonperforming loans and/or past due loans greater than 90
days and non-accrual loans to total loans, the ratio of nonaccrual loans to
total loans or the ratio of net charge-offs to average loans or other similar
asset quality measures;

(h) allowance for loan losses;

(i) net interest income, net interest spread, net interest margin, after tax
operating income and after tax operating income before preferred stock
dividends;

(j) cash flow(s);

(k) total revenues or revenues per employee;

(l) stock price or total shareholder return;

(m) growth in deposits;

(n) dividends; or

(o) strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, soundness targets, business expansion goals and
goals relating to acquisitions or divestitures; or any combination thereof. Each
goal may be expressed on an absolute and/or relative basis, may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company or any Subsidiary, Affiliates operating unit or division of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Performance Awards, including
Performance Share Awards and Performance Unit Awards.

 

Pinnacle Financial Partners, Inc.         Page 10



--------------------------------------------------------------------------------

11.3 With respect to any Covered Officer, the maximum number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan in each year of the performance period is 50,000 and the maximum amount of
any Award settled in cash shall not exceed $1,000,000 in each year of the
performance period.

11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, including Performance Share Awards and Performance
Unit Awards, no later than 90 days following the commencement of each
performance period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the performance period.

SECTION 12. TERMINATION OF EMPLOYMENT

The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Termination of Service, and may
provide such terms and conditions in the Award Agreement or in such rules and
regulations as it may prescribe.

SECTION 13. CHANGE IN CONTROL

Upon a Change in Control (but only if and to the extent so determined by the
Committee at or after grant (subject to any right of approval expressly reserved
by the Committee at the time of such determination)), all outstanding Awards
shall vest, become immediately exercisable or payable or have all restrictions
lifted.

SECTION 14. AMENDMENT AND TERMINATION

14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply.

14.2 Amendments to Awards. Subject to the restrictions of Sections 3.1 and 6.2,
the Committee may waive any conditions or rights under, amend any terms of or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 hereof) affecting the Company, any Subsidiary or
Affiliate, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

SECTION 15. GENERAL PROVISIONS

15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except (i) by will or the
laws of descent and distribution, (ii) to a Permitted Transferee and/or (iii) as
may be provided by the Committee in its discretion, at or after grant, in the
Award Agreement; provided, however, that an Incentive Stock Option shall not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. A Permitted

 

Pinnacle Financial Partners, Inc.         Page 11



--------------------------------------------------------------------------------

Transferee may not transfer an Award other than by will or the laws of descent
and distribution. For purposes of this Plan, “Permitted Transferee” means the
Participant’s Immediate Family, a Permitted Trust or a partnership of which the
only partners are members of the Participant’s Immediate Family. For purposes of
this Plan, “Immediate Family” means the Participant’s children and
grandchildren, including adopted children and grandchildren, stepchildren,
parents, stepparents, grandparents, spouse, siblings (including half brothers
and sisters), father-in-law, mother-in-law, daughters-in-law and sons-in-law.

For purposes of this Plan, a “Permitted Trust” means a trust solely for the
benefit of the Participant or Participant’s Immediate Family.

15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis. All dividend or dividend equivalents which are not paid
currently may, at the Committee’s discretion, accrue interest, be reinvested
into additional Shares, or in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. The total number of Shares
available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards.

15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.4 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.5 Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other taxes in respect of an Award, its exercise, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Committee may provide for additional cash payments to
holders of Options to defray or offset any tax arising from the grant, vesting,
exercise or payment of any Award.

15.6 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail.

15.7 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, SARs, Restricted Shares, Restricted Share
Units, Performance Shares, Performance Units, Other Stock-Based Awards or other
types of Awards provided for hereunder.

15.8 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

15.9 No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.

 

Pinnacle Financial Partners, Inc.         Page 12



--------------------------------------------------------------------------------

15.10 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.

15.11 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.12 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

15.13 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.14 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

15.15 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 16. TERM OF THE PLAN

16.1 Effective Date. The Plan shall be effective as of April 20, 2004 provided
it has been approved by the Board and by the Company’s shareholders.

16.2 Expiration Date. No new Awards shall be granted under the Plan after
April 20, 2016. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under any such
Award shall, continue after April 20, 2016.

 

PINNACLE FINANCIAL PARTNERS, INC. By:  

/s/ M. Terry Turner

Name:   M. Terry Turner Title:   President and Chief Executive Officer

 

Pinnacle Financial Partners, Inc.         Page 13